DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed September 16, 2022 has been entered. Claims 1, 3, 14 have been amended.  Claims 4-6, 9-13, 15-17, 20-27 have been canceled.  Currently, claims 1-3, 7-8, 14, 18-19 and 28-43 are pending for examination.

Response to Arguments
Applicant’s arguments, see page 9, filed September 16, 2022, with respect to the rejection(s) of claim(s) 1-3, 7-8, 14, 18-19 and 28-43 under 35 U.S.C. 102 as being unpatentable over Moaddeb et al. (US PG Pub 2021/0330547) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schneider (US PG Pub 2014/0031605) for claim 1 and Mishelevich (US PG Pub 2013/0178765) for claims 3 and 14.
Further, applicant argues that the U.S. Provisional Application No. 62/553,683, U.S. Provisional Application No. 62,624, 896 and U.S. Provisional Application No. 62,675,372 for which the Moaddeb et al. depends does not appear to disclose the cited range frequency of between about 20 kHz and about 2MHz.  This argument is unpersuasive.  U.S. Provisional Application No. 62/553,683 states on pages 5-6 of the specification that vibration elements 136, 138 may be configured to vibrate at ultrasound frequencies of about 20 kHz and about 700 kHz.  Similarly, U.S. Provisional Application No. 62,624, 896 states on page 6 vibration of piezoelectric crystals at ultrasound frequencies of about 20 kHz and about 700 kHz.  U.S. Provisional Application No. 62,675,372 recites the same 20-700 kHz frequency range on page 6.  
Applicant also cites a substantial number of co-pending applications on pages 10-12 of the arguments.  If not already done so, these co-pending applications should be cited in an Information Disclosure Statement for formal review.

Priority
This application repeats a substantial portion of prior Application No. 15/277,946, filed September 27, 20216, and adds disclosure not presented in the prior application. The additional disclosure not presented in the prior application and therefore does not receive the benefit of the filing date of the prior application is directed to an actuator configured to vibrate at a frequency of between 20 kHz and about 2 MHz on a flexible cuff coupled to the wrist, identified in the instant application as “ultrasonic signal” parameters which is a substantial portion of the claimed subject matter.  The term “ultrasonic” is only described in two instances of the prior application directed to an “ultrasonic motor” ([0162]) and broadly stating “The invention may alternatively apply other effectors including acoustic (using ultrasonic excitation for exciting sensory nerves at the fingertips)” ([0172]).  Furthermore, the amendments made to the claims in the September 16, 2022 response directed to theta burst pattern (claim 1), phased array of piezoelectric element (claim 3) and applying focused ultrasound (claim 14) are also not supported in the 15/277,946 application.  Given a substantial portion of the claimed subject matter is directed to disclosure not presented in the prior application, the priority date of the instant application is regarded as June 27, 2018.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 28-30, 35-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite, “wherein the first stimulation is therapeutically effective and comprises a current applied by electrical stimulation in a theta burst pattern”.  A review of the specification does not associate theta burst stimulation with electrical stimulation.  Instead, paragraph [0284] of the published application describes theta burst stimulation (TBS) as a form of repetitive magnetic stimulation.  There is nothing in the specification that states theta burst pattern is form of electrical stimulation.
Claims 2, 28-30, 35-37 are rejected to for being dependent on and for failing to remedy the deficiencies of claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2, 28-30, 35-37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite, “wherein the first stimulation is therapeutically effective and comprises a current applied by electrical stimulation in a theta burst pattern”.  This limitation is unclear.  As explained above, a review of the specification does not associate theta burst stimulation with electrical stimulation.  Instead, paragraph [0284] of the published application describes theta burst stimulation (TBS) as a form of repetitive magnetic stimulation.  Therefore, it is unclear how a theta burst pattern should be applied by electrical stimulation.
Claims 2, 28-30, 35-37 are rejected to for being dependent on and for failing to remedy the deficiencies of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 28-30, 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moaddeb et al. (US PG Pub 2021/0330547) in view of Schneider (US PG Pub 2014/0031605).
Regarding claim 1, Moaddeb et al. discloses a method of treating tremor in a subject, the method comprising: applying a first stimulation from a first actuator to a first location on a body of the subject, wherein the first stimulation is therapeutically effective (“The electrodes 252, 254, 256 may be configured such that the one or more applied potentials are directed to the median nerve to thereby stimulate it in order to alter or induce the brain's control or modification of tremors” [0059]) and comprises a current applied by electrical stimulation (“applying one or more potentials (voltages)” [0059-0060]), wherein the first actuator comprises an electrode 252, 254, 256, 302, 304, 306 and wherein the first location is a wrist of the body (fig. 6, 19, 20); applying a second stimulation from a second actuator to a second location on the body, wherein the second stimulation is therapeutically effective (“Frequencies between about 20 kHz and about 700 kHz can be very effective at stimulating nerves, such as the median nerve in the arm” [0040]) and comprises vibratory stimulation ([0059-0060]), wherein the second actuator comprises a piezoelectric element (“piezoelectric crystals”, “piezo crystals” [0040]) configured to vibrate ([0040]), wherein the second location is the wrist of the body (fig. 6, 19, 20), the second location spaced from the first location by a distance (fig. 19, 20), and wherein both the first actuator and the second actuator are coupled to the wrist using a single flexible cuff (fig. 19-20), wherein at least one of applying the first stimulation or applying the second stimulation is responsive to a controller ([0051]) in a smart device and based on a sensed amplitude of the tremor (“sensing elements” [0040], [0059-0060]), wherein both the first stimulation and the second stimulation modulate one or more afferent nerves specifically associated with the tremor ([0040], [0085]).  Moaddeb et al. does not expressly disclose a theta burst pattern.  Schneider teaches it is known in the art to use peripheral theta burst stimulation to improve motor impairment in appendages ([0056]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moaddeb et al. to try using peripheral theta burst stimulation at the first location as taught by Schneider, as delivering this type of stimulation is likely to produce significant improvements in motor function ([0071]).
Regarding claims 2, 37, Moaddeb et al. discloses a third stimulation from a third actuator 136 or 138 (fig. 19) to a third location on the body such as the wrist, wherein the third stimulation comprises vibratory stimulation, and wherein the third actuator comprises a piezoelectric element configure to vibrate at a frequency ([0040]).  
Regarding claim 30, Moaddeb et al. discloses wherein the frequency of the third actuator is different from the frequency of the second actuator (“In some embodiments, one vibration element 136 may be configured to vibrate within one of the lower frequency ranges (e.g., 1-30 Hz, 2-15 Hz, 3-10 Hz) while the other vibration element 138 may be configured to vibrate at one of the higher (ultrasound) frequency ranges (e.g., 20-700 kHz, 25-500 kHz, 30-200 kHz), in order to induce both types of effect.” [0040]).

Regarding claims 28-29, Moaddeb et al. discloses wherein the frequency is between about 20 kHz and about 1.5 MHz ([0040]).
Regarding claims 35-36, Moaddeb et al. discloses wherein the frequency of the third actuator is between 10 Hz and 500 Hz ([0040]).

Claim(s) 3, 7-8, 14, 18-19 and 31-34, 38-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moaddeb et al. (US PG Pub 2021/0330547) in view of Mishelevich (US PG Pub 2013/0178765).
Regarding claims 3, 14, Moaddeb et al. discloses a method of treating tremor in a subject, the method comprising: applying a first stimulation from a first actuator to a first location on a body of the subject, wherein the first stimulation is therapeutically effective (“The electrodes 252, 254, 256 may be configured such that the one or more applied potentials are directed to the median nerve to thereby stimulate it in order to alter or induce the brain's control or modification of tremors” [0059]) and comprises a current applied by electrical stimulation (“applying one or more potentials (voltages)” [0059-0060]), wherein the first actuator comprises an electrode 252, 254, 256, 302, 304, 306 and wherein the first location is a wrist of the body (fig. 6, 19, 20); applying a second stimulation from a second actuator to a second location on the body, wherein the second stimulation is therapeutically effective (“Frequencies between about 20 kHz and about 700 kHz can be very effective at stimulating nerves, such as the median nerve in the arm” [0040]) and comprises vibratory stimulation ([0059-0060]), wherein the second actuator comprises a piezoelectric element (“piezoelectric crystals”, “piezo crystals” [0040]) configured to vibrate at a frequency of between about 20 kHz and about 2 MHz ([0040]), wherein the second location is the wrist of the body (fig. 6, 19, 20), the second location spaced from the first location by a distance (fig. 19, 20), and wherein both the first actuator and the second actuator are coupled to the wrist using a single flexible cuff (fig. 19-20), wherein at least one of applying the first stimulation or applying the second stimulation is responsive to a controller ([0051]) in a smart device and based on a sensed amplitude of the tremor (“sensing elements” [0040], [0059-0060]), wherein both the first stimulation and the second stimulation modulate one or more afferent nerves specifically associated with the tremor ([0040], [0085]).  Moaddeb et al. does not expressly disclose the piezoelectric element is a phased array, configured to apply focused ultrasound.  Mischelevich teaches it is known in the art of ultrasonic vibratory stimulation delivery to use either a transducer body consisting of a single piezoelectric element or alternatively an array of individual transducer elements, “arranged as a phased array for focusing the energy in the tubular focus or other desired focus geometry” ([0020]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moaddeb et al. to substitute the phased array transducer elements for the piezoelectric element, as these two transducer types were art-recognized equivalents and such a rearrangement would not appear to alter the operation of the device and the results of such a rearrangement would be reasonably predictable.
Regarding claims 7, 18, 40, 43 Moaddeb et al. discloses a third stimulation from a third actuator 136 or 138 (fig. 19) to a third location on the body such as the wrist, wherein the third stimulation comprises vibratory stimulation, and wherein the third actuator comprises a piezoelectric element configure to vibrate at a frequency ([0040]).  
Regarding claims 8, 19, Moaddeb et al. discloses wherein the frequency of the third actuator is different from the frequency of the second actuator (“In some embodiments, one vibration element 136 may be configured to vibrate within one of the lower frequency ranges (e.g., 1-30 Hz, 2-15 Hz, 3-10 Hz) while the other vibration element 138 may be configured to vibrate at one of the higher (ultrasound) frequency ranges (e.g., 20-700 kHz, 25-500 kHz, 30-200 kHz), in order to induce both types of effect.” [0040]).
Regarding claims 31-34, Moaddeb et al. discloses wherein the frequency is between about 20 kHz and about 1.5 MHz ([0040]).
Regarding claims 38-39, 41-42, Moaddeb et al. discloses wherein the frequency of the third actuator is between 10 Hz and 500 Hz ([0040]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792